Exhibit 99.2 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Financial Statements Quarters Ended March 31, 2009 and 2008 Table of Contents Page No. Table of Contents 1 Consolidated Balance Sheets – March 31, 2009 and December 31, 2008 2 - 3 Consolidated Statements of Operations - Quarters Ended March 31, 2009 and 2008 4 Consolidated Statements of Cash Flows - Quarters Ended March 31, 2009 and 2008 6 - 7 Notes to Consolidated Financial Statements - March 31, 2009 and 2008 8 2 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Balance Sheets March 31, 2009 and December 31, 2008 ASSETS March 31, 2009 December 31, (unaudited) 2008 Current assets Cash and cash equivalents $ 78,701 $ 944,941 Accounts receivable, net 6,756,436 8,069,039 Deferred costs 3,878,369 3,705,483 Inventory, net 3,120,434 2,643,466 Prepaid expenses 53,281 25,059 Total current assets 13,887,221 15,387,988 Property and Equipment (Note 2) 259,331 259,331 Less accumulated depreciation and amortization (190,911 ) (181,170 ) Net property and equipment 68,420 78,161 Other assets Investments - - Other assets, net (Note 3) 181,521 97,875 Goodwill 4,860,663 4,860,663 Total other assets 5,042,184 4,958,538 Total assets $ 18,997,825 $ 20,424,687 (Consolidated balance sheets continued on the following page) 3 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Balance Sheets (Continued) March 31, 2009 and December 31, 2008 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) March 31, 2009 December 31, (unaudited) 2008 Current liabilities Bank line of credit (Note 5) $ 2,289,000 $ 3,377,208 Current portion of note payable to bank 450,000 600,000 Accounts payable 8,358,626 7,864,693 Accrued liabilities (Note 4) 3,619,445 4,032,667 Unearned revenue 8,833,757 8,690,151 Current portion of subordinated debt 1,167,617 1,353,800 Deferred compensation 152,410 - Total current liabilities 24,870,855 25,918,519 Long-term liabilities Note payable to bank (Note 6) - - Subordinated debt (Note 7) 2,866,024 2,866,024 Total liabilities 27,736,879 28,784,543 Commitments, contingencies, and litigation (Notes 11 and 12) Stockholders’ equity (deficit) Common stock, no par value, authorized 10,000 shares, issued and outstanding 10,000 shares 1,000 1,000 Additional paid-in capital 2,326,123 2,326,123 Retained (deficit) (9,839,608 ) (9,432,253 ) Unearned ESOP shares (Note 8) (1,226,569 ) (1,254,726 ) Total stockholders’ (deficit) (8,739,054 ) (8,359,856 ) Total liabilities & stockholders' equity $ 18,997,825 $ 20,424,687 See accompanying notes to consolidated financial statements 4 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Operations Quarters Ended March 31, 2009 and 2008 3/31/2009 3/31/2008 Net sales 11,664,427 100.0 % $ 13,097,086 100.0 % Cost of sales 9,623,530 82.5 10,479,184 80.0 Gross profit 2,040,897 17.5 2,617,902 20.0 Selling, general and administrative expenses 2,177,861 18.7 % 2,597,739 19.8 Operating income (136,964 ) (1.2 )% 20,163 0.2 Other income (expense): Other expense 10,055 0.1 % (110,550 ) (0.8 ) ESOP contribution, net (28,156 ) (0.2 )% (44,625 ) (0.3 ) Interest income 16,468 0.1 % 17,874 0.1 Interest (expense) (267,758 ) (2.3 )% (309,659 ) (2.4 ) Loss on sale of property and equipment - - - Total other (expense) (269,391 ) (2.3 )% (446,960 ) (3.4 ) (Loss) from continuing operations before income taxes (406,355 ) (3.5 ) (426,797 ) - Provision (benefit) for income taxes (Note 10) 1,000 - 2,200 - (Loss) from continuing operations $ (407,355 ) (3.5 ) % $ (428,997 ) (3.5 ) % See accompanying notes to consolidated financial statements 5 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Stockholders’ (Deficit) Quarter Ended March 31, 2009 Shares Additional Retained Unearned Total Issued and Common Paid-in Earnings ESOP Stockholders’ Outstanding Stock Capital (Deficit) Shares (Deficit) Balance at December 31, 2008 10,000 $ 1,000 $ 2,326,123 $ (9,432,253 ) $ (1,254,726 ) $ (8,359,856 ) ESOP contribution - 28,156 28,156 Stock options redeemed at December 31, 2007 - Net (loss) for the year December 31, 2008 - - - (407,355 ) - (407,355 ) Balance at March 31, 2009 10,000 $ 1,000 $ 2,326,123 $ (9,839,608 ) $ (1,226,570 ) $ (8,739,055 ) See accompanying notes to consolidated financial statements 6 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Cash Flows Quarters Ended March 31, 2009 and 2008 3/31/2009 3/31/2008 Cash flows from operating activities Cash received from customers $ 12,977,030 $ 10,662,554 Cash paid to suppliers and employees (12,194,112 ) (10,465,298 ) ESOP contribution (28,157 ) (26,752 ) Other expense 26,523 (112,750 ) Interest received 16,468 17,873 Interest paid (267,758 ) (309,659 ) Net cash provided (applied) from operating activities 529,994 (234,032 ) Cash flows from investing activities Acquisitions of property and equipment - (5,251 ) Net cash (applied) from investing activities - (5,251 ) Cash flows from financing activities Net activity on bank line of credit (1,088,208 ) 49,254 Proceeds from issuance of subordinated debt (186,183 ) - Principal repayments from ESOP 28,157 26,752 Repayments on note payable to bank (150,000 ) (150,000 ) Net cash provided from financing activities (1,396,234 ) (73,994 ) Net increase (decrease) in cash and cash equivalents (866,240 ) (313,277 ) Cash and cash equivalents at beginning of year 944,941 597,524 Cash and cash equivalents at end of year $ 78,701 $ 284,247 (Consolidated statements of cash flows continued on the following page) 7 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Cash Flows (Continued) Quarters Ended March 31, 2009 and 2008 RECONCILIATION OF NET (LOSS) TO NET CASH PROVIDED (APPLIED) FROM OPERATING ACTIVITIES 3/31/2009 3/31/2008 Net (loss) $ (407,355 ) $ (202,320 ) Adjustments to reconcile net (loss) to net cash provided (applied) from operating activities: Depreciation and amortization 9,741 15,165 (397,614 ) (187,155 ) Changes in assets and liabilities (Increase) decrease in: Accounts receivable 1,312,603 2,434,532 Deferred costs (172,886 ) (207,068 ) Inventory (476,968 ) 2,383,127 Prepaid expenses (28,222 ) 200,422 Other assets (83,646 ) (8,355 ) Increase (decrease) in: Accounts payable 493,933 (1,775,209 ) Accrued liabilities (413,222 ) (1,179,098 ) Unearned revenue 143,606 (1,951,366 ) Customer deposits 152,410 - Deferred compensation - 52,112 927,608 (50,903 ) Net cash provided (applied) from operating activities $ 529,994 $ (238,058 ) See accompanying notes to consolidated financial statements 8 DECISIONPOINT SYSTEMS HOLDING, INC. Consolidated Statements of Cash Flows (Continued) Quarters Ended March 31, 2009 and 2008 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements of DecisionPoint Systems Holding, Inc. (“Company”) have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of the Company’s management, the accompanying condensed consolidated financial statements contain all adjustments (consisting of normal recurring accruals and adjustments) necessary to present fairly the financial position, results of operations and cash flows of the Company at the dates and for the periods indicated.The interim results for the period ended March 31, 2009, are not necessarily indicative of results for the full 2009 fiscal year or any other future interim periods, as more fully described in the annual report included elsewhere in this registration statement.
